     Case 2:19-cv-10645-PSG-KS Document 12 Filed 12/20/19 Page 1 of 3 Page ID #:44




 1   CALEB R. TROTTER, Cal. Bar No. 305195
     Email: CTrotter@pacificlegal.org
 2
     Pacific Legal Foundation
 3   930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747
 6   JAMES M. MANLEY, Ariz. Bar No. 031820*
 7   Email: JManley@pacificlegal.org
     Pacific Legal Foundation
 8   3241 E. Shea Blvd. #108
 9   Phoenix, Arizona 85028
     Telephone: (916) 419-7111
10   Facsimile: (916) 419-7747
11   *Pro Hac Vice Pending
12   Attorneys for Plaintiffs American Society of Journalists and Authors, Inc.,
13   and National Press Photographers Association

14                              UNITED STATES DISTRICT COURT
15                            CENTRAL DISTRICT OF CALIFORNIA
16                                        WESTERN DIVISION
17                                       )                Case No. 2:19-cv-10645-PSG (KS)
18   AMERICAN SOCIETY OF                 )
                                         )                Judge: Hon. Philip S. Gutierrez
19   JOURNALISTS AND AUTHORS,            )                Hearing Date: March 9, 2020
     INC., and NATIONAL PRESS            )                Time: 1:30 P.M.
20                                       )
     PHOTOGRAPHERS ASSOCIATION, )
21                                       )                  NOTICE OF MOTION AND
                   Plaintiffs,           )
                                         )                 PLAINTIFFS’ MOTION FOR
22                                       )
           v.                                             PRELIMINARY INJUNCTION
23                                       )
                                         )
24   XAVIER BECERRA, in his official     )
                                         )
25   capacity as Attorney General of the )
     State of California,                )
26                                       )
                  Defendant.             )
27                                       )

28
     ______________________________________________________________________________
      Notice of Motion and Plaintiffs’ Motion for   -1-          Case No. 2:16-cv-10645-PSG (KS)
      Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 12 Filed 12/20/19 Page 2 of 3 Page ID #:45



 1          Pursuant to Federal Rule of Civil Procedure 65(a) and for the reasons set forth
 2   in the accompanying memorandum in support, Plaintiffs the American Society of
 3   Journalists and Authors and the National Press Photographers Association move for
 4   a preliminary injunction prohibiting Defendant, his officers, agents, servants, and
 5   employees from Assembly Bill 5 (codified at Cal. Labor Code § 2750.3, et seq.)
 6   while this case is pending, to the extent it imposes a 35-submission limit on certain
 7   speakers and to the extent it limits the definition of professional services based on
 8   who uses video as a medium of expression.
 9          Plaintiffs request that bond be waived or set in the amount of $1.00. This Court
10   has discretion to waive the security requirements of Fed. R. Civ. P. 65(c) or require
11   only a nominal bond. Barahona-Gomez v. Reno, 167 F.3d 1228, 1237 (9th Cir.
12   1999). Where a preliminary injunction merely requires compliance with the
13   Constitution, no bond is required. See, e.g., Baca v. Moreno, 936 F. Supp. 719, 738
14   (C.D. Cal. 1996) (waiving bond because “to require a bond would have a negative
15   impact on plaintiff’s constitutional rights, as well as the constitutional rights of other
16   members of the public affected by the policy”). Therefore, it would be appropriate
17   to waive the bond requirement or to set bond at a nominal amount.
18          DATED: December 20, 2019.
19                                                  Respectfully submitted,
20
21                                                  By    /s/ Caleb R. Trotter
22                                                         CALEB R. TROTTER

23                                                  CALEB R. TROTTER
                                                    (Cal. Bar No. 305195)
24                                                  Pacific Legal Foundation
                                                    930 G Street
25                                                  Sacramento, California 95814
26                                                  Telephone: (916) 419-7111
                                                    Facsimile: (916) 419-7747
27                                                  Email: CTrotter@pacificlegal.org
28
     ______________________________________________________________________________
      Notice of Motion and Plaintiffs’ Motion for   -2-            Case No. 2:16-cv-10645-PSG (KS)
      Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 12 Filed 12/20/19 Page 3 of 3 Page ID #:46



 1
                                                    JAMES M. MANLEY
 2                                                  (Ariz. Bar No. 031820*)
                                                    Pacific Legal Foundation
 3                                                  3241 E. Shea Blvd. #108
 4                                                  Phoenix, Arizona 85028
                                                    Telephone: (916) 419-7111
 5                                                  Facsimile: (916) 419-7747
                                                    Email: JManley@pacificlegal.org
 6                                                  *Pro Hac Vice pending
 7
 8                                                  Attorneys for Plaintiffs American Society of
                                                    Journalists and Authors, Inc., and National
 9                                                  Press Photographers Association
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ______________________________________________________________________________
      Notice of Motion and Plaintiffs’ Motion for   -3-             Case No. 2:16-cv-10645-PSG (KS)
      Preliminary Injunction
